Citation Nr: 1420031	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-00 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to November 14, 2011, and in excess of 20 percent from November 14, 2011 for right shoulder osteoarthritis (a right shoulder disability).

2.  Entitlement to an initial rating in excess of 20 percent for left knee patellofemoral disease with subluxation (a left knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1978 to October 1982, from January 1983 to January 1985, and from March 1985 to February 2006. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied service connection for recurrent idiopathic angioedema of the throat and granted service connection and assigned noncompensable evaluations for the left knee disability and the right shoulder disability.  The November 2011 statement of the case (SOC) assigned a 10 percent rating for the right shoulder disability effective March 1, 2006; then, the September 2012 rating decision assigned a 20 percent rating for the right shoulder disability effective November 14, 2011.  The September 2012 rating decision also increased the left knee disability rating to 10 percent, granted service connection for left knee patellar subluxation, and assigned a separate 10 percent rating.  Moreover, the September 2012 rating decision granted service connection for recurrent idiopathic angioedema; therefore, this issue is not before the Board on appeal.  The San Diego, California RO has jurisdiction of the appeal.

The Veteran requested a hearing before the Board, and this hearing was scheduled for May 2010.  However, the Veteran failed to appear for this hearing and has not presented good cause for doing so.  As such, his request for a hearing is considered withdrawn.  38 C.F.R. §20.702(d) (2013).

In August 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington DC for additional development.  The case has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to the service-connected right shoulder disability.  Therefore, the Board finds that TDIU has not been raised and, therefore, not before the Board on appeal.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.
The issue of entitlement to a higher initial rating for the left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 14, 2011, the Veteran is shown to have 140 degrees flexion and 130 degrees abduction in the right shoulder with objective evidence of pain with range of motion as well as fatigue and tenderness of the right shoulder.  There is no evidence of ankylosis of the right shoulder, and no evidence of malunion, non-union, or dislocation of the right humerus or clavical.

2.  From November 14, 2011, the Veteran is shown to have limitation of motion of the right shoulder to midway between side and shoulder level, to include as due to functional limitation resulting from frequent flare-ups of pain as well as weakness, excess fatigability, tenderness, and guarding.


CONCLUSIONS OF LAW

1.  Prior to November 14, 2011, the criteria for an initial disability rating in excess of 10 percent for the service-connected right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, and 5200-5203 (2013).

2.  From November 14, 2011, the criteria for an initial disability rating of 20 percent, but not more, for the service-connected right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of the claims at issue by notice letters dated March 2006 and November 2007.  Taken together, these letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The letters also informed the Veteran as to how the VA assigns disability ratings and effective dates.  Although a September 2007 deferred rating decision found that prior VCAA notice was incomplete, a notice letter was issued in 2007 and the claim for a higher initial rating for the right shoulder disability was last readjudicated in a September 2012 supplemental statement of the case (SSOC).  As such, there was no prejudice to the Veteran and no defect with respect to VCAA notice.  See Mayfield, 444 F.3d 1328.

Concerning the appeal for a higher initial rating, because it is an appeal that arises from the Veteran's disagreement with the initial rating following the grant of service connection for the right shoulder disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

With regard to the duty to assist, the Veteran's service treatment records and pertinent post-service treatment records, including private treatment reports, have been secured.  The RO arranged for VA examinations in December 2005, October 2007, and November 2011.  These examinations, taken together, are found to be adequate for rating purposes of rating the right shoulder issue on appeal.  The VA examiners reviewed the Veteran's medical history and complaints and made clinical measures and observations regarding the severity of the right shoulder disability at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.



(CONTINUED ON NEXT PAGE)
Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran has challenged the initial disability ratings assigned to his service-connected right shoulder disability by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  As the Board will discuss in more detail below, the Board finds that symptoms and impairment related to the Veteran's right shoulder disability on appeal does warrant staged ratings due to an increase in severity.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2013).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2013). 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2013).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Right Shoulder Initial Rating Analysis

Disorders of the shoulders are rated under Diagnostic Codes (DCs) 5200 through DC 5203 of 38 C.F.R. § 4.71a (2013).  The above-referenced diagnostic codes provide for different ratings in certain instances depending on whether the shoulder involved is the major or minor joint.  Here, the Veteran is right hand dominant; as such, the Board will consider the disability ratings for the major joint.  Shoulder flexion is measured from 0 degrees to 180 degrees; abduction is measured from 
0 degrees to 180 degrees.  38 C.F.R. § 4.71a, Plate I. 

Under DC 5200, which pertains to ankylosis of the scapulohumeral articulation (Note: the scapula and the humerus move as one piece), a 30 percent disability rating is warranted when there is favorable ankylosis of the major upper extremity with abduction to 60 degrees and the ability to reach the mouth and head with the major upper extremity;  a 40 percent disability rating is warranted when the ankylosis in the major upper extremity is intermediate between favorable and unfavorable; and a 50 percent disability rating is warranted when there is unfavorable ankylosis with abduction limited to 25 degrees from the side.  
38 C.F.R. § 4.71a.

DC 5201, which pertains to limitation of motion of the arm, assigns a 20 percent disability rating when range of motion of the upper major extremity is limited to the shoulder level; a 30 percent disability rating is warranted when range of motion of the major upper extremity is limited to midway between the side and shoulder levels; and a 40 percent disability rating is warranted when range of motion of the major upper extremity is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Under DC 5202, which pertains to impairment of the humerus, a 20 percent disability rating is warranted when there is malunion of the humerus with moderate deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with infrequent episodes and guarding of movement only at shoulder level; a 30 percent disability rating is warranted when there is malunion of the humerus with marked deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with frequent episodes and guarding of all arm movements; a 50 percent disability rating is warranted when there is fibrous union of the humerus in the major upper extremity; a 60 percent disability rating is warranted when there is nonunion of the humerus (false flail joint) in the major upper extremity; and a maximum disability rating of 80 percent is warranted when there is loss of humerus head (flail shoulder) in the major upper extremity.  38 C.F.R. § 4.71a.

DC 5203, which pertains to impairment of the clavicle or scapula, assigns a 10 percent disability rating where there is malunion of the clavicle or scapula of the major upper extremity, or where there is nonunion of the clavicle or scapula of the major upper extremity without loose movement; and a 20 percent disability rating is warranted where there is nonunion of the clavicle or scapula of the major upper extremity with loose movement, or where there is dislocation of the major upper extremity clavicle or scapula.  38 C.F.R. § 4.71a.

DC 5010 provides that degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.

Prior to November 14, 2011

The Veteran's right shoulder disability is evaluated as 10 percent disabling prior to November 14, 2011 under DC 5010 for osteoarthritis of the right shoulder with pain of the teres major muscle and slightly decreased range of motion.  38 C.F.R. 
§ 4.71a.  Since the Veteran has already been assigned an initial rating of 10 percent prior to November 14, 2011 for painful or limited motion of the right shoulder with osteoarthritis, the Board will focus on whether an initial rating in excess of 10 percent is warranted.  


The Veteran was afforded a VA examination in December 2005 during which the Veteran reported having right shoulder pain with discomfort and tingling into the right hand.  The Veteran indicated he could not throw a ball and had some decreased range of motion in lifting up on his back but he reported being able to work overhead.  He also asserted that he had fatigue that prevented from doing more than five push-ups due to significant pain and soreness in the right shoulder.  Upon examination, the Veteran had flexion and abduction of the right shoulder to 180 degrees with tenderness and discomfort over the teres major muscle. 

Medical records from March and April of 2007 indicate that the Veteran reported right shoulder pain and weakness as well as numbness and tingling down the right arm.  An April 2007 evaluation at E&L Associates shows that the Veteran had 140 degrees of flexion and 130 degrees of abduction of the right shoulder with tightness and pain noted at all active range of motion testing.  

The Veteran was afforded another VA examination in October 2007.  The Veteran reported having pain in the right shoulder, which he rated from 2 out of 10, when dressing himself, to 8 out of 10 on lifting, pulling up, mowing the grass, lying on his shoulder, or with overhead activities.  The Veteran also indicated that he was unable to throw a ball and had functional impairment on lifting, boosting and loosening valves, and operating machinery.  Upon examination, the VA examiner found no swelling, redness, or deformity of the right shoulder joint but noted tenderness of the right shoulder.  Flexion and abduction of the right shoulder were to 180 degrees, reduced by pain to 160 degrees.  The VA examiner also found that the range of motion of the right shoulder was not additionally limited by pain, weakness, fatigue, lack of endurance, or incoordination with repetitive use and flare ups. 

After a review of all the evidence, lay and medical, the Board finds that, for the period prior to November 14, 2011, the Veteran's disability has been manifested by 140 degrees flexion and 130 degrees abduction of the right shoulder with objective evidence of pain with range of motion testing as well as fatigability and tenderness,   but not nonunion of the clavicle or scapula with loose movement, or dislocation of the clavicle or scapula.

The Board finds that an evaluation in excess of 10 percent is not warranted under DC 5201 for limitation of motion of the right shoulder.  38 C.F.R. § 4.71a.  Under DC 5201, a higher 20 percent evaluation is assignable for limitation of motion of the major arm to shoulder level, which was not shown at any point during the period prior to November 14, 2011.  The Veteran was not found to be additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202, 206-7.  For these reasons, the Board finds that an evaluation in excess of 10 percent is not warranted under DC 5201 prior to November 14, 2011.  38 C.F.R. §§ 4.3, 4.7, 4.71a.

A higher 20 percent evaluation is assignable under DC 5203 for nonunion of the clavicle or scapula with loose movement, or for dislocation of the clavicle or scapula.  38 C.F.R. § 4.71a.  The December 2005 VA x-rays reflect mild acromioclavicular osteoarthritis; however, there was no evidence of nonunion or dislocation of the clavicle or scapula.  The evidence of record does not demonstrate nonunion or dislocation of the clavicle or scapula prior to November 14, 2011.  For these reasons, the Board finds that a higher evaluation than 10 percent is not warranted under DC 5203 prior to November 14, 2011.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a.

The Board finds no basis to consider the criteria of DC 5200 (ankylosis of scapulohumeral articulation) or DC 5202 (other impairment of the humerus).  
38 C.F.R. § 4.71a.  VA examinations and private treatment reports of record show that the Veteran has had measurable range of motion in the right arm during the period prior to November 14, 2011.  Moreover, the December 2005 and October 2007 VA examinations show no abnormality of the right glenohumeral joint.

For these reasons, the preponderance of the evidence weighs against a finding that the Veteran's right shoulder disability more closely approximates a disability rating in excess of 10 percent prior to November 14, 2011.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca, 8 Vet. App. at 206-7. 

From November 14, 2011

The Veteran's right shoulder disability is evaluated as 20 percent disabling from November 14, 2011 under DC 5203.  38 C.F.R. § 4.71a.  This is the maximum allowable rating under DC 5203.  Therefore, the Board will focus on whether an initial rating in excess of 20 percent is warranted from November 14, 2011 under other potential diagnostic codes.  

The Veteran was afforded a VA examination in November 2011.  The examiner noted that the Veteran is right hand dominant.  The Veteran had complaints of pain and limitation of motion of the right shoulder as well as numbness and tingling in the right hand.  The Veteran also reported that he had frequent flare ups of pain with overhead reaching and lifting with decreased range of motion.  

Upon examination, the Veteran was found to have 110 degrees of abduction in the right shoulder, which was limited by pain to 90 degrees as well as 140 degrees of flexion in the right shoulder, which was reduced by pain to 120 degrees.  After repetitive use testing, abduction of the right shoulder was limited to 100 degrees and flexion was limited to 120 degrees.  The VA examiner also noted weakness, excess fatigability, tenderness. and guarding of the right shoulder, but no incoordination, swelling, deformity, or atrophy of disuse was found.  The VA examiner found no ankylosis of the shoulder joint but the Hawkins' impingement test, the empty-can test, and external rotation/infraspinatus strength test were positive while the lift-off subcapularis test was negative.  The VA examiner also noted that there is no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint but found that the Veteran had acromioclavicluar separation or sternoclavicular dislocation.  The VA examiner further concluded that the there is no functional impairment of the right extremity severe enough such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.

The Veteran asserts that he has frequent flare-ups of pain in the right shoulder that prevent him from raising his arm between side and shoulder level.  See March 2014 Appellant's Brief.  The Board finds the Veteran competent to describe symptoms of his right shoulder disability, and finds him credible because his assertions are consistent with his statements to the November 2011 VA examiner and with the clinical finds of the same VA examiner.  See Rucker, 10 Vet. App. 67; Layno, 6 Vet. App. 465.

After a full review of the lay and medical evidence, and affording the Veteran the benefit of the doubt, the Board concludes that the Veteran's right shoulder more closely approximates the 30 percent disability rating under DC 5201.  38 C.F.R. 
§ 4.71a.  While the Veteran's range of motion measurements during this period match the criteria for the 20 percent rating under DC 5201, the Board is assigning the 30 percent rating after considering functional limitation due to frequent flare-ups of pain as well as weakness, excess fatigability, tenderness, and guarding of the right shoulder.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45, 4.71a.  
 
For a higher initial rating under DC 5201, the evidence must show limitation of motion of the right arm to 25 degrees from the side.  However, the highest limitation of motion noted during this period is midway between side and shoulder level after considering functional limitation due to pain, weakness, and excess fatigability.  The Board finds no basis to alternately consider the criteria of DC 5200 because the evidence shows that the Veteran does not have ankylosis of scapulohumeral articulation.  Finally, there is no basis to consider DC 5202 because the evidence shows that the Veteran does not have fibrous or nonunion of the humerus of the right shoulder nor is there loss of humerus head of the right shoulder.  38 C.F.R. § 4.71a.  

For these reasons, the preponderance of the evidence weighs against a finding that the Veteran's right shoulder disability more closely approximates a disability rating in excess of 30 percent from November 14, 2011.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca, 8 Vet. App. at 206-7. 



(CONTINUED ON NEXT PAGE)
Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

The Board finds that the schedular rating criteria contemplate the Veteran's right shoulder disability and the symptoms associated with such disability including limitation of motion, impairment of function, and pain.  The schedular rating criteria pertaining to the Veteran's right shoulder disability provide for ratings based on limitation of motion, including due to pain and other orthopedic factors such as weakness, incoordination, and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca.  Because the schedular rating criteria are adequate to rate the Veteran's right shoulder disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).  


ORDER

An initial rating higher than 10 percent prior to November 14, 2011 for the service-connected right shoulder disability is denied. 

An initial rating of 30 percent, but no more, from November 14, 2011 for the service-connected right shoulder disability is granted.


REMAND

With regard to the claim for higher initial rating for the left knee disability, remand is warranted for the issuance of a SSOC.  

As explained above, in August 2011, the Board previously remanded this issue for a VA examination with respect to the left knee disability.  After the examination was conducted in November 2011, the September 2012 rating decision increased the left knee disability rating to 10 percent, granted service connection for left knee patellar subluxation and assigned a separate 10 percent disability rating, and considered that taken together, these actions constituted a full grant of the benefit sought on appeal with respect to the left knee disability.  Although a higher rating has been assigned for the left knee disability, the issue remains in appellate status as the maximum initial rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

Therefore, remand is warranted to give the RO an opportunity to issue a SSOC with respect to the issue of higher initial ratings for the left knee disability.  

Accordingly, the case is REMANDED for the following actions:

The RO/AMC should issue a supplemental statement of the case addressing the issue of higher initial ratings for the left knee disability.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


